Citation Nr: 1442343	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-27 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to January 1984 and from January 1984 to February 1987.  The Veteran was discharged from service with a bad conduct discharge in February 1987, and this was determined to be a dishonorable discharge for VA purposes according to a January 2010 Department of Veterans Affairs (VA) administrative decision.  38 C.F.R. § 3.12(b), (c)(2).  VA concluded that the Veteran is precluded from obtaining health care for any disability determined to have been incurred in or aggravated by military service for the period from January 6, 1984 through February 25, 1987 since he was court-martialed and discharged from service with a bad conduct discharge for this period.  38 C.F.R. § 3.12(b), (c)(2).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA Regional Office (RO) in Columbia, South Carolina.

This issue was remanded in September 2013 for further development.  It has been returned to the Board for adjudication.


FINDING OF FACT

Hypertension was not present during the Veteran's period of service from 1978 to 1984, nor did it manifest within one year after completion of that period of service.  There is no competent medical evidence showing that the current hypertension condition is related to military service.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in October 2009.  The claim was last adjudicated in February 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, private medical records, VA treatment records, and the report of a VA examination and accompanying addendum.

In addition, the Board notes that the case was remanded in September 2013 to request information from the Veteran about relevant treatment and afford the Veteran a VA examination.  A September 2013 letter requested the relevant information from the Veteran and he was afforded a VA examination in November 2013.  An addendum medical opinion was obtained in January 2014.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran claims entitlement to service connection for hypertension.  He has stated that he believes his high blood pressure started when he was in the service and that in August 1980 he was found to have a blood pressure reading of 190/87.  He also stated that in 1987 he was placed on temporary certification as a truck driver because of hypertension.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater; and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  For VA purposes, a diagnosis of hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 at Note (1) (2013).

The Veteran's service treatment records do not contain any diagnoses or treatment for hypertension.  The Veteran's July 1977 entrance examination shows a blood pressure reading of 116/76.  Four blood pressure readings taken in 1978 showed systolic pressure of 104 to 136 and diastolic pressure of 62 to 78.  In August 1980, the Veteran was treated for a viral infection.  He was found to have a very high fever and blood pressure of 140/90.  A March 1985 handwritten note stated that the Veteran had no history of diabetes, hypertension, or thyroid disease.  At a July 1985 dentist's visit, he had blood pressure of 142/88, and at his September 1986 separation examination he had blood pressure of 130/82.  

The Veteran's VA treatment records show that the Veteran has a history of hypertension since at least 2009 and takes medication for the treatment of hypertension.

In November 2013, the Veteran was afforded a VA examination for hypertension.  The examiner noted that the Veteran was first diagnosed with hypertension in July 2009.  

An addendum VA medical opinion was provided in January 2014.  The examiner reviewed the claims file and the Veteran's service treatment records.  She opined that hypertension was less likely as not related to active duty because there was no evidence to support the Veteran's assertions that he was diagnosed with hypertension in service.  She noted that the Veteran's service treatment records included a 1985 notation that he had no history of hypertension, which was evidence of "the very opposite" of his assertion.  She further explained that a finding of hypertension requires blood pressure readings that are persistently at or above 140/90, and that the Veteran's blood pressure readings from 1978 to 1984 were less likely than not indicative of hypertension or the initial manifestation of hypertension.  She also found that it was less likely as not that hypertension had its onset within the first year of discharge, as it had been noted in 1985 that the Veteran's history was negative for hypertension.

In light of the evidence of record discussed above, the Veteran has failed to provide any competent evidence of a nexus between his hypertension and an in-service injury or that hypertension had its onset during his active duty service from 1978 to 1984 or within one year of finishing that service.   There is, therefore, currently no basis that would allow for a grant of service connection for hypertension.

The only evidence in favor of the claim consists of the lay statements by the Veteran that he believes his hypertension had its onset while he was in the service from 1978 to 1984.  The Board notes that a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report symptoms of a disorder, he is not competent to provide a medical nexus opinion regarding the etiology of his hypertension or to determine a diagnosis of hypertension, as these are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, his lay assertions in this regard have no probative value.

The Veteran's assertions that he was diagnosed with hypertension in service are furthermore found to be not credible.  The Veteran has not supplied or identified that there exists any other medical evidence supporting his assertion that he was found to have high blood pressure during his first period of active duty service, and the evidence of record contradicts his assertion that he was diagnosed with hypertension prior to 1984.  He has stated that he was found to have blood pressure of 190/87 in August 1980, although the only blood pressure reading in the service treatment records from August 1980 shows that he had blood pressure of 140/90 in conjunction with treatment for a virus infection and high fever.  In 1985, a note was written in the service treatment records specifically stating that the Veteran did not have a history of hypertension.  The Board finds this notation in the service treatment records to be more probative than the Veteran's reports of having had high blood pressure readings in service or that he was told he had hypertension in service.  

In reaching this conclusion, the Board considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints or treatment during service.  Instead, the Board is relying on normal in-service examination findings, including numerous normal in-service blood pressure readings and a 1985 written note clearly stating that the Veteran had no history of hypertension.

There is no evidence that the Veteran was diagnosed with hypertension until 2009, which is approximately 25 years after the end of his qualifying period of service.  The passage of so many years between discharge from active service and the medical documentation of a claim of disability is a factor that weighs against a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Even assuming that the Veteran's assertions that he was limited as a truck driver because of hypertension in 1987 are credible, this would still be several years after his qualifying period of service ended, and therefore does not provide any evidence that hypertension had its onset during that period of service or within one year of January 1984.

The Board finds that the January 2014 VA medical opinion constitutes probative evidence on the medical nexus question, as it was based on review of the Veteran's documented medical history, assertions, and examination report and was supported by medical evidence of record.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  As there is absolutely no competent medical evidence indicating that the Veteran's hypertension had its onset during his active duty from 1978 to 1984 or that it manifested to a compensable degree within one year of January 1984, the preponderance of the evidence is against the claim for service connection for hypertension.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


